Citation Nr: 1728283	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to increases in the "staged" (20 percent prior to August 3, 2012, and 50 percent from that date) ratings assigned for a left elbow disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1992 to April 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued a 10 percent rating for residuals of left elbow injuries, excision left radial head and degenerative joint disease (DJD).  A December 2007 rating decision increased the rating for the left elbow disability to 20 percent, effective January 25, 2006.  An August 2008 rating decision assigned a temporary total (100 percent) convalescence rating (under 38 C.F.R. § 4.30) from January 25, 2008, through February 29, 2009, and a 20 percent rating thereafter.  A July 2009 rating decision continued the 20 percent rating for the left elbow disability (recharacterized as status post left elbow radial head arthroplasty).  A January 2010 rating decision assigned a temporary total (100 percent) convalescence rating (under 38 C.F.R. § 4.30) from December 11, 2009, through March 31, 2010, and denied a total disability rating based on individual unemployability (TDIU).  

In August 2011, a Travel Board hearing was held before a (then-Acting) Veterans Law Judge.  In July 2012, the case was remanded for additional development.  A January 2013 rating decision granted a separate 20 percent rating for an ununited fracture of the head of the radius and a separate 10 percent rating for limitation of forearm extension, both effective August 3, 2012.  [Separate ratings are also assigned for related left wrist ankylosis (20%) and left cubital tunnel syndrome (30%).]   In July 2012 and October 2015, the case was remanded for additional development and for a videoconference hearing.  Such hearing was held before the undersigned in January 2016; a transcript is in the Veteran's record.  In February 2016, the case was remanded for additional development.  

A February 2017 rating decision increased the left elbow disability rating from 20 to 50 percent (for unfavorable ankylosis with complete loss of supination and pronation), effective August 3, 2012.  This rating action replaced the separate 20 percent ratings for residuals of left elbow radial head arthroplasty and ununited fracture of the head of the radius, effective August 3, 2012.         
Total (convalescence) ratings were assigned for the Veteran's left elbow disability from March 29, 2006 through July 31, 2006, from January 25, 2008 through February 28, 2009, from December 11, 2009 through March 31, 2010, and from December 21, 2011 through March 31, 2012.  Therefore, those periods are not for consideration.  


FINDINGS OF FACT

1.  Prior to April 1, 2012, the Veteran's left (minor) elbow disability manifested in pain, stiffness, and minimally limited motion associated with implant arthroplasty of the radial head and lateral collateral ligament reconstruction; the elbow disability was not manifested by ankylosis, flexion to 55 degrees, extension to 100 degrees, flail joint, flail false joint, or impairment of the ulna and/or radius with nonunion and false movement with loss of bone substance (1 inch (2.5cms) or more) and marked deformity.
  
2.  From April 1, 2012, the Veteran's left (minor) elbow disability has been manifested by unfavorable ankylosis with complete loss of supination and pronation; the 50 percent assigned rating is the maximum rating available under schedular criteria; the disability is not shown to have been manifested by symptoms or impairment not contemplated by the schedular criteria.


CONCLUSIONS OF LAW

1.  A 50 percent rating is warranted for the Veteran's left elbow disability from the earlier effective date of April 1, 2012.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (o)(2)(2016).

2.  Ratings for the Veteran's left elbow disability in excess of 20 percent prior to April 1, 2012, and/or in excess of 50 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5052, 5205-5213 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA notice requirement is for a generic notice, of the type of evidence needed to substantiate the claim (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment), as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  February 2006, March 2006, June 2008, and September 2009 VA letters provided the Veteran such notice.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2016 hearing, the undersigned explained what was needed to substantiate the claim, elicited testimony regarding the state of the disability, and identified further development to be completed.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2006, March 2009, November 2009, December 2010, August 2012, September 2012, and March 2016 (pursuant to the Board's February 2016 remand).  The Board finds the reports of those examinations cumulatively adequate for rating purposes as they note the findings needed to adjudicate the claim throughout the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Prior to August 3, 2012, the Veteran's left (minor) elbow disability has been rated 20 percent under Code 5052, the minimum evaluation following elbow replacement (prosthesis).   Since August 3, 2012, the left elbow disability has been rated 50 percent (the maximum schedular rating) under Code 5205 for unfavorable ankylosis with complete loss of supination or pronation.  

The criteria for rating elbow disabilities are found at 38 C.F.R. § 4.71a, Codes 
5205-5213.  Normal ranges of motion of the elbow and forearm are 0 degrees in extension to 145 degrees in flexion. Normal ranges of motion of the forearm are 0 to 80 degrees in pronation and 0 to 85 degrees in supination. 38 C.F.R. § 4.71, Plate I.  As the Veteran is right handed, the disability ratings for the minor extremity will be used.  

Under Code 5052 (elbow replacement), a 100 percent rating is warranted for a one-year period following implantation of the prosthesis.  Thereafter, the minimum schedular rating is 20 percent; a 40 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Codes 5205 through 5208. 

Under Code 5205, a 30 percent rating is warranted for favorable ankylosis (at an angle between 90 and 70 degrees); a 40 percent rating is warranted for intermediate ankylosis (between 70 and 50 degrees); a 50 percent (maximum) rating is warranted for unfavorable ankylosis at an angle of less than 50 degrees or with complete loss of supination or pronation.

Under Code 5206, a 30 percent rating is warranted when flexion is limited to 55 degrees; a 40 percent rating is warranted when flexion is limited to 45 degrees.  Under Code 5207, a 30 percent rating is warranted when extension is limited to 100 degrees; a 40 percent rating is warranted when extension is limited to 110 degrees.  

Under Code 5208, a 20 percent rating is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.

Under Code 5209, a 50 percent rating is warranted for other impairment of flail joint; a 20 percent rating is warranted for joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.

Under Code 5210, a 40 percent rating is warranted for nonunion of the radius and ulna with flail false joint.

Under Code 5211, pertaining to impairment of the ulna, a 10 percent rating is warranted for malunion and bad alignment; a 20 percent rating is warranted for nonunion in both the upper and lower halves; or, with nonunion in the upper half with false movement but without loss of bone substance or deformity; a 30 percent rating is warranted for nonunion in the upper half with false movement and loss of bone substance (1 inch (2.5cms) or more) with marked deformity.

Under Code 5212, pertaining to impairment of the radius, a 10 percent rating is warranted for malunion and bad alignment; a 20 percent rating is warranted for nonunion in both the lower and upper halves; or, with nonunion in the lower half with false movement but without loss of bone substance or deformity; a 30 percent rating is warranted for nonunion in the lower half with false movement and loss of bone substance (1 inch (2.5cms) or more) with marked deformity.

Under Code 5213, a 10 percent rating is warranted for limitation of supination to 30 degrees; a 20 percent rating is warranted for limitation of pronation for motion lost beyond middle of arc or beyond last quarter of arc; and for hand fixed in full pronation or near the middle of the arc or moderate pronation; a 30 percent rating is warranted for hand fixed in supination or hyperpronation.  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for an increased rating was received in January 2006.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in January 2005). 

On February 2006 VA examination, the Veteran reported intermittent dull pain, stiffness, and flare-ups at least three times per week lasting one to two days; he denied swelling.  On examination, there was no evidence of any gross difference between the left and right elbows.  A 7 cm x 0.5 cm non-painful scar was noted on the left elbow.  Range of motion testing showed flexion to 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  The right elbow showed the exact same ranges of motion.  Pronation appeared to cause the reported pain.  There was no evidence to suggest post-surgical traumatic arthritis.  The assessment was residuals of left elbow injury with some pain and weakness in pronation (for which the examiner allocated a 10 degree loss of range of motion) with otherwise "normal range of motion and reasonably good strength."  The Veteran reported that he previous worked as a tiler, but switched jobs to a janitor as his elbow rendered him unable to do tiling work.  

On March 29, 2006, the Veteran underwent left ulnar nerve surgery.  [As noted above, the left elbow disability was assigned a temporary total (convalescence under 38 C.F.R. § 4.30) rating from that day through July 31, 2006.]

A May 2006 occupational therapy record notes complaints of left elbow pain rated 8/10.  Range of motion was flexion to 135 degrees, 15 degrees on extension, and supination to 60 degrees; pronation range of motion was not noted.  

March 2007 VA medical correspondence notes that the Veteran would require surgery for left elbow instability in January 2008.  A May 2007 clinical record notes complaints of left elbow swelling; x-rays showed elbow post status radial head resection with minimal DJD.  

On January 25, 2008, the Veteran underwent an implant arthroplasty of the radial head and lateral collateral ligament reconstruction.  [As noted above, the left elbow disability was assigned a temporary total (convalescence under 38 C.F.R. § 4.30) rating from January 25, 2008 to March 1, 2008.  It was then assigned a schedular 100 percent rating under Code 5052 from March 1, 2008 through February 28, 2009.]  On July 1, 2008, the Veteran underwent left ulnar nerve submuscular transposition with flexor and pronator sliding.  

A February 2009 orthopedic surgery follow-up record notes flexion to 140 degrees, extension to 15 degrees, supination to 75 degrees, and pronation to 70 degrees.  The Veteran denied pain to palpation; all incision sites were healed.  

On March 2009 VA examination, the Veteran reported constant left elbow pain between 4-9/10, stiffness, swelling, and instability.  Examination showed bony deformity of the medial and lateral elbow joint line, but no muscle wasting.  Range of motion testing showed flexion to 127 degrees (with pain at 120 degrees), extension to 65 degrees (with pain at 75 degrees), supination from 0 to 50 degrees (with pain at 40 degrees), and pronation from 0 to 48 degrees (with pain at 25 degrees).  Repetitive use testing showed flexion to 140 degrees (with pain at 135 degrees); no other ranges were noted.  There was decreased strength to resistance, but no additional loss due to painful motion, weakness, impaired endurance, incoordination, or instability.  The diagnosis was left elbow status post left ulnar submuscular muscle transposition and left radial head replacement surgeries with residual pain, reduced range of motion, DJD, and loose body in the joint.  The examiner noted that the Veteran can walk, run, sit, write, and dress/undress himself; lifting was limited to 5 to 10 pounds.  Scars were noted on the posterior elbow (9 cm x 2cm and 7.5 cm x 2 cm), lateral posterior (10 cm x 3cm), and mid forearm (2 cm x 1.5 cm), with a superficial scar above the wrist.  The Veteran reported that one of the posterior elbow scars and the lateral posterior scar were tender; examination showed all scars were stable and nonadherent; none limited elbow function.  

On November 2009 VA examination, the Veteran reported increased pain since the March 2009 examination.  He reported feeling a pop in his elbow several months prior while working temporarily as a laborer.  He denied flare-ups.  A December 2009 surgery was scheduled to remove his elbow prosthesis.  Range of motion testing showed flexion to 135 degrees and extension to 5 degrees (nearly normal); supination was normal from 0 to 85 degrees and pronation was normal 0 to 80 degrees.  Repetitive motion testing did not result in additional pain or limitation of motion.  There was no change in the Veteran's scars since the March 2009 examination.  The diagnosis was left elbow degenerative arthritis with arthroplasty, with constant moderately severe pain.  The examiner opined that the Veteran "can perform at least sedentary work"; can walk, climb stairs, sit, write, type, and lift with his right upper extremity; has no communicative skills impairment; is unable to function as a chef/cook due to pain in the elbow.       

On December 11, 2009, the Veteran underwent removal of the left elbow radial head implant.  [As noted above, the left elbow disability was assigned a temporary total (convalescence under 38 C.F.R. § 4.30) rating from that day through March 31, 2010.] 

A July 2010 clinical record notes left forearm supination to 90 degrees and pronation to 100 degrees.  

On December 2010 VA examination, the Veteran reported left elbow pain rated 8/10 that radiates into the distal wrist, stiffness, and "grinding" within the elbow joint; he denied locking, swelling, and instability.  He denied flare-ups.  He wore an elbow brace and treated his pain with morphine sulfate and oxycodone, both two to three times daily.  Range of motion testing showed flexion to 130 degrees and extension to 15 degrees. Supination was 0 to 35 degrees and pronation was 0 to 60 degrees.  Repetitive motion testing limited flexion to 125 degrees and extension to 20 degrees due to painful motion; there were no changes to supination and pronation measurements; there was no additional loss due to weakness, impaired endurance, incoordination, or instability.  The diagnosis was left elbow DJD and left forearm atrophy, most likely from disuse secondary to pain.  The Veteran reported that he has not worked since December 2005 (last as a chef); the examiner noted that the Veteran's elbow limits activities such as lifting, bathing, and food preparation; he was able to sit, stand, walk, and drive (using his right hand).  

A February 2011 clinical record notes complaints of left elbow and wrist pain.  Range of motion testing noted supination to 30 degrees and pronation to 50 degrees.  

A July 2011 orthopedic surgery clinic record notes left elbow range of motion was flexion to 140 degrees, extension to 20 degrees, supination to 40 degrees, and pronation to 40 degrees.  X-rays showed proximal migration of the radius secondary to radial head excision; the physician presented several options including "creation of a one-bone forearm [which] would allow solid use of the arm at the expense of loss of his already limited Pronation/supination arc."  The Veteran elected the one-bone forearm procedure to enable heavier use of the arm.    

At an August 2011 Board hearing, the Veteran testified that his elbow has a constant dull pain which increases with activity.  He reported pain, weakness, and impaired endurance; he denied instability.  

On December 21, 2011, the Veteran underwent left distal radioulnar joint arthrodesis (one-bone forearm procedure), posterior interosseous neurectomy, and excision of the distal ulna.  The surgery report notes the Veteran was limited to less than 30 degrees of both supination and pronation but elected the procedure to reduce elbow and wrist pain.  The surgeon noted that following surgery "rotation would be forever impaired."  [A February 2012 rating decision assigned the left wrist/forearm disability a temporary total (convalescence under 38 C.F.R. § 4.30) rating from December 21, 2011 through March 31, 2012.]  

On August 2012 VA wrist examination, the Veteran reported that he lost forearm supination and pronation as a result of the December 2011 open reduction internal fixation surgery on the distal-radius ulna.  

On August 2012 VA elbow examination, the Veteran reported left elbow pain rated 5/10 with flare-ups two to three times per week lasting five to ten minutes.  Range of motion testing showed flexion to 130 degrees (with objective evidence of pain at 90 degrees) and extension to 5 degrees (with objective evidence of pain at 30 degrees).  Range of motion remained the same following repetitive use testing, though functional loss was reported due to decreased movement, pain, and deformity.  The examiner diagnosed ankylosis and indicated that the elbow had an ununited fracture of the head of the radius and that there was "severe limitation of pronation and supination - fixed at zero."  Elbow functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Scars were present but none were painful and/or unstable, and the total area was less than 39 square cm.  Review of November 2011 x-rays showed osteoarthritis.  The diagnosis was absence of radial head due to surgical resection.  The Veteran reported a lack of dexterity necessary to work as a mechanic or enjoy culinary arts; he also reported difficulty with the activities of daily living such as shaving and showering.  The examiner opined that the Veteran's elbow limits overhead activities, lifting, carrying, and left handed and bimanual tasks; he was able to drive, sit, crouch, crawl, twist, bend, and use his right arm and hand to manipulate objects, pull, reach, and grasp.   

On September 2012 VA examination, the Veteran complained of constant moderate left upper extremity pain and intermittent severe pain.  He reported that he lost supination and pronation of the forearm following December 2011 wrist fusion surgery.  He reported daily flare-ups lasting a couple of hours that manifest throbbing, sharp pain.  Range of motion testing showed flexion to 130 degrees (with pain at 110 degrees) and extension to 40 degrees (with pain at 50 degrees).  The left forearm was fixed at 20 degrees in pronation without supination or pronation.  "This is a result of his wrist surgery he had for repair of the TFCC and was performed as a result of damage caused by the radial head resection."  He did not have a flail joint.  Repetitive use testing showed flexion to 120 degrees and extension to 50 degrees.  Functional loss was noted due to weakened movement, fatigability, incoordination, pain on movement, deformity, and atrophy of disuse.  Tenderness to palpation was noted throughout the joint and soft tissue.  The Veteran described his larger elbow scars as tender; the examiner noted that they were stable, generally smooth, and were without elevation/depression, skin breakdown, adherence, or restriction of range of motion.  The diagnosis was absence of left radial head due to surgical resection/left elbow radial head explanation plus tremors due to pain and weakness.  The examiner opined that an amputation with prosthesis would equally serve his elbow functions, however, his hand functions remain; thus a prosthetic would not equally serve his hand.  The examiner opined that the Veteran is able to sit, stand, walk, lift and carry with his right hand, and drive with modifications such as a spinner knob; he would be limited in left-handed tasks, bimanual tasks, overhead activities on the left, ladders, heat and cold tolerance.     

A January 2013 clinical record notes complaints of left elbow pain; x-rays showed a stable elbow with no significant changes noted.  

A July 2014 compensated work therapy record notes that the Veteran requires sedentary work due to his back and left elbow.

A December 2015 VA clinical record notes that the Veteran has had approximately 13 left upper extremity surgeries over the years and that he has been treated with high dose narcotics "for many years."  Left elbow flexion and extension ranges of motion were full.    

At the January 2016 Board hearing, the Veteran testified that his left elbow disability has worsened since the September 2012 examination.

On May 2016 VA elbow examination, the Veteran complained of left elbow pain and tenderness to palpation; he denied flare-ups.  Range of motion testing showed flexion to 130 degrees and extension to 20 degrees; the elbow was fused in 20 degrees supination; the elbow was ankylosed with complete loss of supination and pronation due to resection of the radial head and fusion of the wrist/distal radius/ulna; the elbow was not a flail joint.  (For comparison purposes, right elbow flexion was to 150 degrees, extension was to 0 degrees, forearm supination was to 85 degrees, and forearm pronation was to 80 degrees.)  The Veteran reported that the lack of left forearm supination and pronation makes lifting and isolated left hand usage difficult to impossible.  Repetitive use testing did not result in additional functional loss or range of motion, but the examiner estimated that repeated use over a period of time would reduce the range of motion from 40 to 100 degrees due to pain, weakness, and incoordination.  Left elbow functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner noted left arm disuse atrophy, since left arm circumference was 31.5 cm compared to 33 cm on the right, and left forearm circumference was 28 cm compared to 31 cm on the right.  Scars were noted on the left dorsal wrist (11 cm x 0.2 cm), left posterolateral elbow (11.5 cm x 0.4 cm), and left medial elbow (7 cm x 0.3 cm and 9 cm x 0.3 cm); four additional small scars were noted near the left wrist.  All scars were white, nontender, flat, nonadherent, and intact.  The examiner diagnosed olecranon bursitis, osteoarthritis, and status post elbow arthroplasty (radial head implant) which was subsequently explanted, now with persistent pain, decreased function, and decreased range of motion.  The examiner opined that the Veteran's left elbow would prohibit lifting and carrying and limit repetitive motion with fingers in a position which accommodates the fused distal forearm in 20 degrees pronation.  

Analysis

The Veteran contends that his left elbow disability warrants a rating in excess of 20 percent prior to August 3, 2012.  See June 2017 statement.  Upon review of the evidence, the Board finds that the Veteran's left elbow disability warrants a 50 percent, but no higher, rating from April 1, 2012, but not earlier (based on unfavorable ankylosis with complete loss of supination or pronation).  [Actually, such disability is shown from the December 21, 2011 date of the Veteran's left forearm surgery.  However, from that date until April 1, 2012, the disability was assigned a temporary total rating, and that period of time is not for consideration.]  The competent medical evidence of record shows that on August 2012 VA examination, the Veteran's left elbow disability was found to be manifested by complete loss of supination and pronation since the December 21, 2011 date of surgery.  

The analysis proceeds to consideration of whether a rating in excess of 20 percent is warranted prior to December 21, 2011 (when the temporary total rating came into effect).  The Veteran's elbow disability has been rated 20 percent under Code 5052, the minimum evaluation following elbow replacement.  The evidence of record does not show that the criteria for the next higher rating (40 percent) were met at any time under consideration prior to December 21, 2011.  The evidence does not show severe painful motion or weakness.  VA examinations in February 2006, March 2009, November 2009, and December 2010 found flexion to 127 degrees or greater and extension to 15 degrees or greater (with the exception of March 2009, which nonetheless showed extension to 65 degrees).  Such ranges of motion do not support a finding of severe painful motion or weakness.  On February 2006 examination, the elbow showed "reasonably good strength"; on November 2009 examination, repetitive motion testing did not result in additional pain or limitation of motion; and on December 2010 examination, repetitive motion testing only resulted in 5 degrees less flexion and extension with no additional loss due to weakness, impaired endurance, incoordination, or instability.  

The Board has considered whether a higher rating may be warranted under Codes 5205 through 5208.  The evidence does not show at least the level of impairment that would warrant the next higher 30 percent schedular rating by analogy, i.e. elbow flexion limited to 55 degrees, extension limited to 100 degrees, or favorable ankylosis with the joint fixed at an angle between 90 and 70 degrees.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran had any functional loss beyond that compensated by the current rating assigned. 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.

The Board finds that Codes 5209, 5210, 5211, 5212, and 5213 do not apply as the elbow was not a flail joint or false flail joint; there was not nonunion with false movement of the upper half of the ulna with loss of bone substance (1 inch (2.5cms) or more) and marked deformity; there was not impairment of the radius with nonunion in the lower half and false movement with loss of bone substance (1 inch (2.5cms) or more) and marked deformity; and his left hand was not fixed in supination or pronation.  Accordingly, a rating in excess of 20 percent prior to December 21, 2011 is not warranted.  

Since April 1, 2012, the Veteran's left elbow disability is now assigned a 50 percent rating under Code 5205 for unfavorable ankylosis with complete loss of supination or pronation.  A 50 percent rating is the highest available under Code 5205 (or for that matter under any Code for rating elbow and forearm disabilities). 

The Board further finds a separate compensable rating (or ratings) for left elbow scar(s) is not warranted.  While the Veteran reported tenderness on March 2009 and September 2012 VA examinations, he denied tenderness on February 2006, August 2012, and May 2016 VA examinations.  Additionally, there is no evidence indicating that the scars are unstable, cause limitation of motion, or cause limitation of elbow function.   Furthermore, the area of the scars is insufficient to warrant a compensable rating based on dimensions.  See August 2012 and September 2012 VA examination reports.  38 C.F.R. § 4.118, Codes 7801, 7802, 7803, 7804, 7805.

Accordingly, the analysis proceeds to whether referral for consideration of an extraschedular rating is necessary.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1).  Here, the left elbow disability is shown to be manifested by pain, swelling, stiffness, weakness (disuse atrophy), limitation of motion, and complete loss of supination and pronation.  Such manifestations and related impairment are all contemplated by the regular schedular criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008)
 
Finally, as was noted above, a January 2010 rating decision denied the Veteran a TDIU rating, and he has not appealed that determination.  A claim for TDIU has not been re-raised since, in the context of the instant claim for increase.  Although VA examiners found that the Veteran's left elbow limits ability to lift items with the left hand, work overhead on his left side, climb ladders, and conduct repetitive left finger motion, they have opined that the Veteran is able to walk, sit, stand, drive, crouch, crawl, twist, bend, communicate, and use his right arm and hand to manipulate objects, pull, reach, and grasp (i.e., he can engage in employment that does not require more than minimal use of the right arm)..   


ORDER

An earlier effective date of April 1, 2012 is granted for the award of a 50 percent rating for the Veteran's left elbow disability, subject to the regulations governing payment of monetary awards.

Ratings for the left elbow disability in excess of 20 percent prior to December 11, 2011, and/or in excess of 50 percent from April 1, 2012, are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


